Citation Nr: 1820917	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for right Achilles tendonitis.

4.  Entitlement to a rating in excess of 10 percent for left Achilles tendonitis.

5.  Entitlement to a rating in excess of 0 percent for ankle surgical scars.

6.  Entitlement to a rating in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981 and from February 2003 to October 2003.  He also had Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an August 2008 rating decision Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) and an August 2017 rating decision.  The Veteran relocated and his file was transferred to the RO in St Petersburg, Florida.  In September 2015 the Board denied service connection for a low back disability and remanded the other claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In December 2016, the Court granted a Joint Motion for Remand, vacated the September 2015 decision that denied service connection for a low back disability, and remanded the case to the Board.  In April 2017, the Board remanded the claims for further development.  

An August 2017 rating decision increased the rating for bilateral chronic Achilles tendonitis to 10 percent, effective August 24, 2007, and separately noted service connection for ankle surgical scars and assigned a 0 percent rating.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2011 the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issues of entitlement to service connection for hypertension, and an increased rating for bilateral hearing loss, bilateral chronic Achilles tendonitis, and ankle surgical scars are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's service connected bilateral hearing loss is manifested by no worse than Level I loss for the right ear, and no worse than Level I loss for the left ear on Table VII.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4  (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85 (2017).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2017).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2017).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2017). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86 (a) (2017).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86 (b) (2017).

At an August 2010 private audiology examination, the Veteran exhibited audiometric findings of:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
41
15
25
55
70
LEFT
53
25
40
70
75

The Board notes that the examiner did not indicate that speech recognition testing using a Maryland CNC word list was provided, and as a result that examination is incomplete for rating purposes.  Even were those findings applied to Table VIA, which is not warranted as an exceptional pattern of hearing loss is not shown, the hearing loss would be Level II and Level III, which would warrant a 0 percent rating.  38 C.F.R. § 4.85, 4.86 (2017).

At an July 2017 VA audiology examination, the Veteran exhibited audiometric findings of:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
45
25
30
55
70
LEFT
49
20
40
65
70

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 94 percent in the right ear, and 92 percent in the left ear.  The examiner opined that the Veteran had severe sensorineural hearing loss in the right and left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the July 2017 audiometric evaluation found Level I hearing acuity in the right ear and Level I in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2017).

In addition to objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The April 2017 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including a finding that the Veteran's bilateral hearing loss made it difficult for him to communicate.

The Board has considered the Veteran's statements in his June 2011 hearing regarding his difficulty with hearing.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements regarding the effects he has experienced due to hearing loss carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C. § 7104(c) (2012).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of service-connected bilateral hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter and is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017); Lendenmann v. Principi, 3 Vet. App. 345 (1992)

The Veteran's hearing loss symptoms and manifestations are fully contemplated by the rating criteria of Diagnostic Code 6100.  In this case, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations is neither unusual nor exceptional.  The rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Accordingly, based on the Veteran's audiological examinations, the Board concludes that the preponderance of the evidence is against entitlement to an initial rating for bilateral hearing loss in excess of 0 percent.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating in excess of 0 percent for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

During the June 2011 hearing, the Veteran stated that his back condition was related to an altered gait due to service-connected lower extremity disabilities.  In October 2013, the Veteran established service connection for right knee and bilateral foot disabilities.

The April 2017 Board remand specifically requested that the Veteran be scheduled for an examination to determine the etiology of any low back disability.  The instructions requested that the examiner review the claims file and provide an opinion whether or not the Veteran's low back disability was caused or aggravated by service-connected knee and ankle disabilities.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  In the October 2017 VA examination the examiner opined that the Veteran's low back disability was less likely than not caused by service and that it was not the result of an in service low back strain.  However, no opinion was provided as to whether or not the low back disability was secondary to service-connected knee or ankle disabilities.  Therefore, the examination is incomplete and does not substantially comply with the April 2017 Board remand.  

In an April 2017 VA hypertension addendum opinion, the examiner opined that the Veteran's hypertension was not caused or aggravated by service-connected PTSD.  The rationale provided was that review of medical literature did not support a cause and effect relationship or any aggravation of hypertension related to PTSD.

Following the April 2017 hearing, the Veteran submitted several articles of medical research related to PTSD and hypertension.  An excerpt from an article states that "Persons with PTSD, a common anxiety disorder in both veteran and nonveteran populations, have been reported to have an increased risk of hypertension..."  The Veteran also submitted an article from the National Center for PTSD discussing a connection between PTSD and heart disease.  That information was not available to the VA examiners for review.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, the examination from April 2017 is now incomplete.  The April 2017 examiner stated that medical research did not support a correlation between hypertension and PTSD, but the Veteran has submitted evidence to the contrary.  As a result, the Board finds that further examination is necessary which considers that newly submitted evidence.

In the September 2017 substantive appeal, the Veteran indicated that during the examination of his ankles, no range of motion testing was completed.  The record indicates that in September 2017 there was a request for a physical joint examination.  More specifically, a request was made for an opinion of evidence of pain on passive range of motion and with weight and non-weight bearing.  There is no indication in the file that examination has occurred or was cancelled.  As a result, if an joint examination was held in response to the September 2017 examination request, the medical record from that examination needs to be added to the claims file.  If an examination was not held then a remanded is necessary to insure compliance with that request.

In a July 2017 VA examination, the examiner noted that the Veteran's scars were neither painful nor unstable.  In the September 2017 substantive appeal, the Veteran indicated that his scars were painful and unstable.  As a result, a more contemporaneous examination is necessary.  

Clinical documentation dated after November 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for hypertension, bilateral ankle disability, ankle surgical scars, and a low back disability since November 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from November 2017 to present.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide the following opinions:

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability is related to active service.  

(b)  The examiner should also opine as to whether it is at least as likely as not (50 percent possibility or greater) that any low back disability is caused by, due to, or the result of service-connected right knee or bilateral foot disabilities.  

(c)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected right knee or bilateral foot disabilities.  

(d)  If the examiner determines that a low back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the November 2013 VA examination report and the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide the following opinions:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that diagnosed hypertension is related to active service or manifested within one year of separation from service.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that diagnosed hypertension was caused by or is a result of the service-connected PTSD.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that diagnosed hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

(d)  The examiner should reconcile previous opinions to include a discussion of the medical research submitted by the Veteran.  If the examiner determines that the Veteran's hypertension is not the result of active service or PTSD, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

5.  Add to the record any medical examination of the ankles that may have taken place in response to the September 2017 request for physical examination.  In the event that examination has not occurred, then schedule the Veteran for a VA examination for an opinion as to the nature and extent of service-connected ankle disabilities and bilateral ankle surgical scars.  The examiner must review the claims file and must note that review in the report.  The examiner should identify all orthopedic and neurologic symptoms, identify any physician ordered periods of bed rest, and provide ranges of joint motion in degrees for the left and right ankle.  The examiner should provide ranges of passive and active motion and weight-bearing and non-weight-bearing ranges of motion.  The examiner should state whether there is any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination.  The examiner should provide all information required for rating purposes, to include a complete description of any function or neurological impairment resulting from the bilateral ankle surgical scars.  The examiner should provide measurements for the scars and should state whether those scars are painful or unstable.  If there was a VA joints examination held in response to the September 2017 request, but that examination does not contain the information requested above, then schedule the Veteran for an examination to obtain the above requested opinion.

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


